—Motion for change of venue denied. Memorandum: We conclude that defendant has not met his burden of demonstrating that there is reasonable cause to believe that a fair and impartial trial can*935not be had in Erie County (see, CPL 230.20 [2]). If it develops during voir dire that a fair and impartial jury cannot be drawn, an appropriate motion may then be made. The request for relief is premature (see, People v Mateo, 239 AD2d 965; see generally, People v DiPiazza, 24 NY2d 342). Present — Pine, J. P., Lawton, Hayes, Hurlbutt and Balio, JJ. (Filed Oct. 4, 1999.)